Citation Nr: 1723824	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  04-26 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder (previously claimed as mild restrictive disease), to include as secondary to in-service asbestos exposure and service-connected anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran completed active duty service with the United States Navy from May 1971 to June 1974. 

The respiratory claim originally came before the Board of Veterans' Appeals (Board) from an April 2003 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefit sought on appeal.  This case was subsequently remanded for additional development multiple times, most recently in September 2013, and has now been returned to the Board for further adjudication.

Although the Board notes that there appears to be a pending request under the Freedom of Information Act (FOIA) it was initiated by a party other than the Veteran in regards to an apportionment claim that is not currently before the Board.  Therefore, the Board will proceed to adjudicate the appeal.

Additionally, the Board notes that the Veteran requested a hearing before the Board at his local VA office in July 2004, with respect to his respiratory disorder claim.  A hearing was scheduled for September 2004.  In a subsequent written communication, the Veteran indicated that he wished to withdraw his hearing request.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, for the reasons that follow below, the Board finds that further remand of this claim is required.

Due to the complexity and conflicting nature of the evidence in this case, the Board sought and obtained a medical expert opinion from the Veterans Health Administration (VHA) pulmonologist in September 2016.  That expert found, based on a review of the record, that the Veteran does not, and has not had, asthma or any other respiratory disorder during the appeal period.  His report includes reference to several pulmonary function tests (PFTs) located in the Veteran's VA Computerized Patient Record System (CPRS) system or Compensation and Pension Record Interchange (CAPRI) folder that are not currently included in the Veteran's VA electronic claims file.  Although the Board notes that some of the PFTs discussed in the September 2016 VHA supplemental opinion are attached to previous VA examinations of record, the March 2003 PFT results discussed in the September 2016 VHA opinion are not contained anywhere else in the file, and the only PFT results contained in the Veteran's treatment records already associated in the claims file are the August 2003 PFT results.  This is relevant because the September 2016 VA examiner makes specific findings with regard to the presence of asthma that reference the treatment records underlying the Veteran's PFT results, including whether he was symptomatic when the PFTs were taken.  Additionally, a May 2010 CT scan is not currently associated with the claims file, and the underlying treatment records related to an August 2004 CT scan are also not associated with the claims file; both of these records are discussed by the September 2016 VHA examiner.

Additionally, the Board notes that there is a potential discrepancy between the August 2009 PFT results noted by the September 2016 VA examiner and the May 2011 VA examiner who had diagnosed the Veteran with cough variant asthma with allergic rhinitis.  The May 2011 VA examination report contained two sets of PFT results, April 2011 PFT results, and August 2009 PFT results.  The April 2011 PFT results include two columns, one labeled "Observed Actual" and another labeled "%Pred."  Under the Observed Actual column, there are listed three numbers: 3.17 for FEV1 liters, 3.84 for FVC liters, and 83 for FEV1/FVC %.  Under the %Pred column, there are the following three numbers: 77% for FEV1 liters, 73% for FVC liters, and 106% for FEV1/FVC liters.  Comparing this to the chart provided in the September 2016 VHA supplemental expert opinion, the examiner noted that the Veteran's FVC is 77% and FEV1 is 73% and FVC/FEV1 ratio is 83.  However, comparing the April 2011 PFT results to the August 2009 PFT results in the May 2011 VA examination report reveals that the September 2016 VHA supplemental opinion may contain a discrepancy.  As reflected in the May 2011 VA examination report, the August 2009 PFT results reflect a 1.79 liters for FEV1 and a 2.74 liters for FVC, with a FEV1/FVC % of 65 under the Observed/Actual column, and 42% for FEV1, 50% for FVC, and 84% for FEVI/FVC under the %Pred column.  However, the September 2016 VHA supplemental expert opinion reflects August 2009 FVC/FEV1 as 84% listed in the %Pred column, not 65% listed in the Observed/Actual Column, as she had done with her description of the Veteran's April 2011 PFT results.  Although the Board acknowledges that the ratio discussed at length by the September 2016 VA examiner is FVC/FEV1 ratio rather than FEV1/FVC ratio, the same pattern can also be seen in the September 2016 VA examiner's chart with regard to the Veteran's August 2003 PFT results.  For that PFT result, the September 2016 VA examiner appears to have relied on the number for FEV1/FVC reflected under the Actual Column as the Veteran's FVC/FEV1 ratio instead of the number reflected under the %Pred column.  This is relevant because elsewhere in the September 2016 VHA expert's opinion, the examiner stated that PFT results are consistent with asthma if they show obstruction, which she defines as a FVC/FEV1 ratio less than 70%.  As such, because the Board lacks the medical expertise to interpret PFT results or determine whether the Veteran has or does not have asthma or any other respiratory disorder, and the claim must be remanded for the procurement of outstanding VA treatment records relevant to this appeal, the Board finds that on remand a supplemental opinion addressing the September 2016 VA examiner's findings is required.


Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records relevant to the Veteran's respiratory claim and associate those records with the claims file.  In particular, PFT results, including results from March 2003, May 2003, August 2009, April 2011, and February 2016 and any related treatment records or notes should be procured, in addition to any outstanding chest X-rays or CT scans, including the August 2004 and May 2010 CT scans discussed above.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. After completion of the claim development listed in (1), and (2), provide the claims file to pulmonologist or a similarly qualified clinician for procurement of a supplemental opinion as to the issue of service connection for a respiratory disorder.

a. The VA examiner is asked to review the September 2016 VHA supplemental expert opinion, as well as the prior VA examination reports available, including the May 2008, May 2011, and May 2013 VA examination reports.  

b. The examiner must specifically review the PFT results as listed in the chart contained in the September 2016 VHA supplemental expert opinion, and compare them to the PFTs results as reflected in the Veteran's VA treatment records and previous VA examination reports, as well as the second paragraph in the remand body of this decision.  If there are any discrepancies or inaccuracies between the PFT results as listed in the chart contained in the September 2016 VHA opinion and the Veteran's VA treatment records and past VA examination reports, please identify and explain the nature of the discrepancy.

c. If any discrepancy is identified, the examiner is asked to indicate whether this discrepancy affects the medical conclusions of the September 2016 VHA opinion that the Veteran does not have: (1) asthma: (2) cough variant or allergic asthma; (3) restrictive airway disease; or (4) mild restrictive lung disease.  Please provide a rationale to support any conclusions indicating that the identified discrepancy either does or does not affect the conclusions of the September 2016 VHA opinion.

d. If the examiner determines that the identified discrepancy does affect the September 2016 VA examiner's conclusions that the Veteran does not have, and has not had, any of the above listed respiratory disorders at any point during the appeal period, or put another way, if the examiner determines that the Veteran currently has or has had a respiratory disorder at any point during the appeal period from 2003 to present, and that respiratory disorder is determined to be either asthma, cough variant asthma, or allergic asthma, please provide the following etiology opinions:

i. In light of evidence that "[p]anic and anxiety can directly exacerbate asthma symptoms through hyperventilation" (see http://www.ncbi.nlm.gov/pubmed/10227264),  please opine whether the Veteran's asthma, cough-variant asthma, or allergic asthma is at least as likely as not (50 percent or greater probability) (a) caused by or alternatively (b) aggravated by the service connected generalized anxiety disorder.  The examiner is to accept as fact that the Veteran suffers from panic attacks.  If such aggravation is found, the examiner should address the following medical issues: (i) the baseline manifestations of the Veteran's asthma, cough-variant asthma, or allergic asthma found prior to aggravation; and (ii) the increased manifestations that are proximately due to the service-connected generalized anxiety disorder.

ii. In light of the PubMed article abstract of record indicating that a certain percentage of adult asthmatics experience bronchospasm following ingestion of aspirin and other non-steroidal anti-inflammatory drugs (NSAIDs), please opine whether the Veteran's asthma, cough-variant asthma, or allergic asthma is at least as likely as not (50 percent or greater probability) (a) caused by or alternatively, (b) aggravated  by consumption of medications taken for the Veteran's service-connected headache and right foot disorders.  If such aggravation is found, the examiner should address the following medical issues: (i) the baseline manifestations of the Veteran's asthma, cough-variant asthma, or allergic asthma found prior to aggravation; and (ii) the increased manifestations that are proximately due to the service-connected headache and right foot disorders. 

iii. If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




